       Case 1:20-cr-02024-SAB      ECF No. 16     filed 07/13/20   PageID.23 Page 1 of 2




 1   Jennifer R. Barnes
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5
                             UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
                                The Honorable Stanley A. Bastian
 7
 8   United States of America,
 9
                                     Plaintiff,        No. 1:20-CR-2024-SAB
10
           v.                                          Notice of Certification
11
     Clifton Frank Peter,
12
                                  Defendant.
13
14
            Please take notice that undersigned counsel has mailed copies of the following
15
     documents to the defendant. Counsel is mailing the documents due to current
16
17   restrictions on in-person visitation with in-custody defendants.

18
19
           Indictment & Penalty Slip
20
21
22
23   Dated: July 13, 2020.
24
25

     Notice of Certification: 1
       Case 1:20-cr-02024-SAB      ECF No. 16     filed 07/13/20   PageID.24 Page 2 of 2




 1
                                                   By s/ Jennifer R. Barnes
 2                                                    Jennifer R. Barnes, 23664
 3                                                    Federal Defenders of Eastern
                                                      Washington and Idaho
 4                                                    306 East Chestnut Avenue
                                                      Yakima, Washington 98901
 5                                                    (509) 248-8920
                                                      (509) 248-9118 fax
 6                                                    Jennifer_Barnes@fd.org
 7
 8                                   Certificate of Service

 9         I hereby certify that on July 13, 2020, I electronically filed the foregoing with the
10   Clerk of the Court using the CM/ECF System, which will send notification of such
11   filing to the following: Richard C. Burson, Assistant United States Attorney.
12
                                                   s/ Jennifer R. Barnes
13                                                 Jennifer R. Barnes
14
15
16
17
18
19
20
21
22
23
24
25

     Notice of Certification: 2
